IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                                   AT JACKSON

                                MARCH 1998 SESSION
                                                         FILED
                                                           March 26, 1998
JOSEPH TROY MANUEL,                   )
                                                         Cecil Crowson, Jr.
                                      )                  Appellate C ourt Clerk
                    APPELLANT,        )
                                      )    No. 02-C-01-9705-CC-00175
                                      )
                                      )    Benton County
v.                                    )
                                      )    Honorable Julian P. Guinn, Judge
                                      )
                                      )    (Post-Conviction Relief)
STATE OF TENNESSEE,                   )
                                      )
                   APPELLEE.          )



FOR THE APPELLANT:                         FOR THE APPELLEE:

Ronald E. Darby                            John Knox Walkup
Attorney at Law                            Attorney General & Reporter
P.O. Box 524                               425 Fifth Avenue, North
Camden, TN 38320                           Nashville, TN 37243-0497

                                           Georgia B. Felner
                                           Counsel for the State
                                           425 Fifth Avenue, North
                                           Nashville, TN 37243-0493

                                           Robert Gus Radford
                                           District Attorney General
                                           P.O. Box 686
                                           Huntingdon, TN 38344

                                           Victoria L. DiBonaventura
                                           Assistant District Attorney General
                                           P.O. Box 94
                                           Paris, TN 38343




OPINION FILED:_____________________________


AFFIRMED PURSUANT TO RULE 20


Joe B. Jones, Presiding Judge
                                     OPINION


       The appellant, Joseph Troy Manuel (petitioner), appeals as of right from a judgment

of the trial court dismissing his action for post-conviction relief. In this court, the defendant

contends “the reasonable doubt jury instruction given at the guilt phase of the Defendant’s

trial violate[d] the Sixth, Eighth, and Fourteenth Amendments of the United States

Constitution and the law of the land, Article I, Section 8, Constitution of the State of

Tennessee.” After a thorough review of the record, the briefs submitted by the parties, and

the law governing the issue presented for review, it is the opinion of this court that the

judgment of the trial court should be affirmed pursuant to Rule 20, Tennessee Court of

Criminal Appeals.

       The appellate courts of this State have upheld the use of a reasonable doubt

instruction like the instruction given in this case. State v. Nichols, 877 S.W.2d 722, 734

(Tenn. 1994), cert. denied, 513 U.S. 1114, 115 S.Ct. 909, 130 L.Ed.2d 791 (1995);

Pettyjohn v State, 885 S.W.2d 364, 365-66 (Tenn. Crim. App.), per. app. denied (Tenn.

1994); State v. Hallock, 875 S.W.2d 285, 294 (Tenn. Crim. App.), per. app. denied, (Tenn.

1994); see Terry Shannon Kimery v. State, Greene County No. 03-C-01-9512-CC-00412,

1997 WL 31143, slip op. 2-5 (Tenn. Crim. App., Knoxville, January 28, 1997), per. app.

denied (Tenn. May 5, 1997).



                                     ____________________________________________
                                           JOE B. JONES, PRESIDING JUDGE



CONCUR:


_______________________________________
         GARY R. WADE, JUDGE



______________________________________
        JERRY L. SMITH, JUDGE




                                               2